REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s invention is in the field of construction vehicle control.
The prior art of record does not teach or render obvious the following limitations 
“calculates the position of the imaging unit when the imaging unit performs imaging during swinging operation of the swing body based on the swing angle of the swing body, 
the three-dimensional position calculation unit determines a three-dimensional position of the surrounding of the work machine by using the swing angle of the swing body during the imaging, a position of the work machine determined by the position detection unit while the swing body is at rest before swinging, and an attitude of the work machine determined while the swing body is at rest before swinging, and results captured by the imaging unit at a plurality of positions in a swinging direction of the swing body, 
wherein the imaging unit position calculation unit calculates the position of the imaging unit on the bases of a plurality of common portions, between a plurality of two-dimensional images captured by the imaging unit during swinging operation of the work machine, by using a least squares method.”
Thus claims 1-2, 4-5, 7-10 and 13-14 are allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663